DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following:
Reference characters “88” in Fig. 3 are not defined in the specification and appear to be used in Fig. 3 to designate wheels, while the specification and Figs. 5-6 designate wheels with reference character “50.” The Examiner suggests amending Fig. 3 such that the wheels are similarly designated by reference character “50”.
Reference character “82” appears to be used in Fig. 5 to designate the contoured shaft, while the specification designates the contoured shaft with reference character “56”, which appears to be used in Fig. 5 to designate the wheel. In the specification and in Fig. 1, reference character “82” is used to designate the legs of the supporting member. The Examiner suggests amending Fig. 5 such that reference character “56” designates the contoured shaft and removing reference character “82” from Fig. 5.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The abstract of the disclosure is objected to because the abstract is greater than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-13 and 15 are objected to because of the following informalities:  
For each of claims 1-13, all reference numerals should be removed from the claim limitations.

With regards to claim 1:
Line 2, “each frame” should read --each rigid unitary frame-- 
Lines 3-4, “the frame” should read --the respective rigid unitary frame--
Lines 7-8, “joined to the upper ends of the vertical members” should read --joined to upper ends of the pair of spaced-apart parallel vertical members-- 
Line 8, “base member” should read --elongated base member-- 
Line 10, “the upper surface of the base member” should read --an upper surface of the elongated base member-- 
Lines 11-12, “the exterior bottom surface of the base member” should read --an exterior bottom surface of the elongated base member-- 
Line 12, “the legs (82) terminates in flange” should read --the depending legs terminates in a flange-- 
Line 13, “the base member” should read --the elongated base member-- 
Line 13, “a horizontal surface” should read --the horizontal surface--
Line 14, “the base member” should read --the elongated base member--
Line 16, “the opposite ends of the cross bar” should read --opposite ends of the respective rigid tubular cross bar--
Line 17, “the mounting brackets” should read --the rigid L-shaped mounting brackets--
Line 18, “the tubular cross bar” should read --the respective rigid tubular cross bar--
Line 19, “the cross bar” should read --the respective rigid tubular cross bar--
Line 20, “the cross bar” should read --the respective rigid tubular cross bar--
Line 21, “the vertical members” should read --the pair of spaced-apart parallel vertical members--
Line 23, “the tubular cross bar” should read --the respective rigid tubular cross bar--
Line 24, “the cross bar” should read --the respective rigid tubular cross bar--
Line 24, “the L-shaped bracket” should read --the rigid L-shaped mounting bracket--
Line 25, “the bracket-mounted cross bar” should read --the respective rigid tubular cross bar--
Line 26, “the threaded mounting bolts” should read --the threaded manually adjustable mounting bolts--
Line 26, “the frames” should read --the pair of rigid unitary frames--

With regards to claim 2:
Lines 1-2, “the U-shaped supporting member” should read --the at least one U-shaped rigid supporting member--
Line 3, “base member” should read --elongated base member--
Line 3, “both legs” should read --the depending legs--

With regards to claim 3:
Line 2, “base member” should read --elongated base member--
Line 2, “the vertical members” should read --the pair of spaced-apart vertical members--

With regards to claim 4:
Line 1, “the width” should read --a width--
Line 1, “the supporting member” should read --the at least one U-shaped rigid supporting member--

With regards to claim 5:
Line 1, “the upper surface of the supporting member” should read --an upper surface of the at least one U-shaped rigid supporting member--
Line 2, “the threaded shaft” should read --a threaded shaft--

With regards to claim 6:
Line 1, “the mounting bolt” should read --the threaded manually adjustable mounting bolt--
Line 2, “the opposing end” should read --an opposing end--
Line 3, “the shaft” should read --the elongated machine threaded shaft--
Line 4, “the bolt” should read --the threaded manually adjustable mounting bolt--
Line 5, “the apparatus” should read --the exercise apparatus--

With regards to claim 7:
Line 1, “claim (6)” should read --claim 6--
Line 1, “the portion of the handle” should read --a portion of the handle--
Lines 1-2, “the threaded shaft” should read --the elongated machine threaded shaft--

With regards to claim 8
Line 1, “the arm” should read --the first arm-- (see 112(b) rejection below with regards to claim 1)
Lines 1-2, “cross bar mounting bracket” should read --each rigid L-shaped mounting bracket--
Line 2, the Examiner suggests amending “one leg” to --a first leg--
Line 2, “the opening” should read --the L-shaped slot opening--
Line 3, “the cross bar” should read --the respective rigid tubular cross bar--
Line 3, the Examiner suggests amending “the other leg” to --a second leg--
Line 3, “the opening” should read --the L-shaped slot opening--
Line 4, “the opening” should read --the L-shaped slot opening--
Line 4, “the vertical shaft” should read --a vertical shaft--

With regards to claim 9:
Lines 2-3, “the underside” should read --an underside--
Line 3, “the vertical members” should read --the pair of spaced-apart parallel vertical members--
Line 4, “each frame” should read --each rigid unitary frame--
Line 4, “the transverse arm” should read --the second arm-- (see 112(b) rejection below with respect to “the adjacent arm” in claim 1)
Lines 4-5, “the mounting bracket (70) extending from the cross bar” should read --each of the rigid L-shaped mounting brackets extending from each respective rigid tubular cross bar--
Line 5, “the hanger bolts” should read --the plurality of manually adjustable threaded hanger bolts--
Line 7, “the cross bar” should read --the respective rigid tubular cross bar--
Line 8, “the underside of top member” should read --the underside of the top member of a respective one of the pair of rigid unitary frames--

With regards to claim 10:
Line 1, “the frames” should read --the pair of rigid unitary frames--

With regards to claim 11:
Line 1, “the open ends of the tubular cross bar” should read --open ends of each of the plurality of rigid tubular cross bars--

With regards to claim 12:
Line 1, “at least one cross bar” should read --at least one of the plurality of rigid tubular cross bars--
Line 2, “the frames” should read --the pair of rigid unitary frames--
Line 2, “at least one cross bar” should read --at least one of the plurality of rigid tubular cross bars--
Lines 2-3, “vertical members (24) of the frames (20)” should read --respective ones of the pairs of spaced-apart parallel vertical members of the pair of rigid unitary frames--

With regards to claim 13:
Line 1, the Examiner suggests amending “one of the pair” to --a first of the pair--
Line 1, “the pair of vertical members” should read --the pair of spaced-apart parallel vertical members--
Line 2, the Examiner suggests amending “the other vertical member” to --a second of the pair of spaced-apart parallel vertical members--
Line 4, “the base” should read --the elongated base member--
Line 4, “the upper section” should read --the upper vertical section--
Line 4, in accordance with the suggestions above, “the offset vertical member” should read --the second vertical member--
Line 5, in accordance with the suggestions above, “the straight vertical member” should read --the first vertical member--

With regards to claim 15:
Line 2, “the offset upper vertical section” should read --the upper vertical section--
Lines 2-3, “the manual gripping” should read --manual gripping--
Line 3, “the handle” should read --the elongated horizontal handle--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "generally" in claim 1 (line 5, “generally parallel”, and line 9, “generally U-shaped”) is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the metes and bounds are of the claim limitations “generally parallel” in line 5 and “generally U-shaped” in line 9 with respect to the vertical members and the rigid supporting member, respectfully. The Examiner suggests removing the term “generally” from the claim language.
Claim 1 recites the limitation “the upper surface of the base member” in line 10, “the exterior bottom surface of the base member” in lines 11-12, and “the base member” in lines 13 and 14. It is unclear which elongated base member of the pair of rigid unitary frames these limitations are referring to, or if Applicant intended there to be at least one U-shaped rigid supporting member removably secured to the elongated base member for each of the pair of rigid unitary frames.
Claim 1 recites the limitation “the tubular opening in the cross bar” in lines 19-20. There is insufficient antecedent basis for this limitation in the claim, as no tubular opening has been claimed with respect to each of the plurality of rigid tubular cross bars. The Examiner suggests amending the claim language similar to --a tubular opening in the respective rigid tubular cross bar--
Claim 1 recites the limitation “the vertical members (24) and top member (26) of the frame (20)” in line 21. It is unclear which of the pair of rigid unitary frames these limitations are referring to, or if Applicant intended these limitations to refer to the pair of spaced-apart parallel vertical members and the top member of each of the pair of rigid unitary frames.
Claim 1 recites the limitation “the frame member” in lines 22-23. There is insufficient antecedent basis in the claim for this limitation. It is unclear if the recited frame member is referring to the pair of rigid unitary frames, or one of the base member, pair of spaced-apart parallel vertical members, and top member of each of the pair of rigid unitary frames.
Claim 1 recites the limitation “the internally threaded opening (62) in the tubular cross bar (60)” in line 23. There is insufficient antecedent basis for this limitation in the claim, as no internally threaded opening has been claimed with respect to each of the plurality of rigid tubular cross bars. It is further unclear if this limitation is equivalent to the previously claimed tubular opening in the cross bar, as recited in lines 19-20.
Claim 1 recites the limitation “the adjacent arm (74) of the L-shaped bracket (70)” in line 24. There is insufficient antecedent basis for this limitation in the claim. As claim 1 previously recites “one arm (72) of each of the [rigid L-shaped] mounting brackets” in lines 16-17, the Examiner suggests amending lines 16-17 to read --a first arm of each of the rigid L-shaped mounting brackets-- and amending line 24 to read --a second adjacent arm of each of the rigid L-shaped mounting brackets-- for clarity of claim language.
Claim 1 recites the limitation “the frame member” in line 25. There is insufficient antecedent basis in the claim for this limitation. It is unclear if the recited frame member is referring to the pair of rigid unitary frames, or one of the base member, pair of spaced-apart parallel vertical members, and top member of each of the pair of rigid unitary frames.
Claim 1 recites the limitation “the respective frame members” in lines 26-27. There is insufficient antecedent basis in the claim for this limitation. It is unclear if the recited frame member is referring to the pair of rigid unitary frames, or the base member, pair of spaced-apart parallel vertical members, and top member of each of the pair of rigid unitary frames.

Claim 2 recites the limitation “the top and side walls of the base member” in lines 2-3. It is unclear which elongated base member of the pair of rigid unitary frame members these limitations are referring to, or if Applicant intended there to be at least one U-shaped rigid supporting member removably secured to the elongated base member for each of the pair of rigid unitary frames. See rejection above with respect to claim 1. Additionally, there is insufficient antecedent basis in the claim for “the top and side walls”, and the Examiner suggests amending the claim language to --top and side walls--.
Claim 2 recites the limitation “both legs terminate in outwardly extending horizontal flanges (84)” in line 3. It is unclear if the recited horizontal flanges includes the previously claimed flange as stated in claim 1, line 12, which states “where at least one of the legs (82) terminates in flange (84).”

Claim 3 recites the limitation “the flanged supporting member” in line 1. There is insufficient antecedent basis in the claim for this limitation, and it is unclear if the recited limitation is equivalent to the at least one U-shaped rigid supporting member of claim 1.
Claim 3 recites the limitation “the base member (22) between the vertical members (24)” in line 2. It is unclear which elongated base member and pair of spaced-apart vertical members of the pair of rigid unitary frame members these limitations are referring to, or if Applicant 

Claim 4 recites the limitation “the base member” in line 2. It is unclear which elongated base member of the pair of rigid unitary frame members these limitations are referring to, or if Applicant intends this limitation to refer to the elongated base member of each of the pair of rigid unitary frames. See rejection above with respect to claim 1.
Claim 4 recites the limitation “the horizontal flanges” in line 3. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the recited horizontal flanges includes the flange as recited in claim 1, line 12, or if the recited horizontal flanges are materially new and different structures.
Claim 4 recites the limitation “the leg” in line 3. It is unclear which of the depending legs of the at least one U-shaped rigid supporting member this limitation is referring to.

Claim 6 recites the limitation “the frame members” in lines 4-5. There is insufficient antecedent basis in the claim for this limitation. It is unclear if the recited frame member is referring to the pair of rigid unitary frames, or the base member, pair of spaced-apart parallel vertical members, and top member of each of the pair of rigid unitary frames.

The term "generally" in claim 8 (line 2, “generally L-shaped slot opening”) is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of It is unclear what the metes and bounds are of the claim limitations “generally L-shaped” in with respect to the slot opening. The Examiner suggests removing the term “generally” from the claim language.
Claim 8 recites the limitation “the outer edge toward the cross bar” in line 3. It is unclear if the limitation of the outer edge is referring to the L-shaped slot opening or to the arm of the cross bar mounting bracket (--the first arm of each of the rigid L-shaped mounting brackets--, see claim objections above). Based on the disclosure of the invention and in view of the claim objections above, the Examiner suggests amending the claim language to --an outer edge of the first arm toward the respective rigid tubular cross bar--.

Claim 9 recites the limitation “the slot opening (76) formed in the transverse arm (74) of the mounting bracket (70)” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim, as no slot opening has been claimed with respect to the rigid L-shaped mounting brackets. The Examiner suggests amending the claim language to --a slot opening formed in the second arm of each of the rigid L-shaped mounting brackets-- (see claim objections above).
Claim 9 recites the limitation “the slotted arm of the mounting bracket” in line 7. There is insufficient antecedent basis for this limitation in the claim. However, it appears that this limitation is intended to refer to the previously recited “slot opening (76) formed in the transverse arm (74)” of lines 4-5 of claim 9. Based the above claim objections and 112(b) rejection to claim 9, the Examiner suggests amending line 7 to --the second arm with the slot opening of each respective rigid L-shaped mounting bracket--.

Claim 11 recites the limitation “the open ends of the tubular cross bar (60)” in line 1. It is unclear if the recited open ends are equivalent to or referring to the previously recited “internally threaded end of the tubular cross bar” as recited in claim 1, lines 17-18, or the previously recited “the internally threaded opening (62) in the tubular cross bar” as recited in claim 1, line 23. See rejection to claim 1 above as well.

Claim 13 recites the limitation “one of the pair of vertical members (224)” in line 1 and “the base (222)” in line 4. It is unclear which pair of spaced-apart parallel vertical members and elongated base member of the pair of rigid unitary frames these limitation is referring to, or if Applicant intends this limitation to refer to the pair of spaced-apart parallel vertical frame members and elongated base member of each of the pair of rigid unitary frames.

Claim 14 recites the limitation “the horizontal offset” in line 1. It is unclear if this limitation is referring to the previously recited offset section (224C) of claim 13.
Claim 14 recites the limitation “the top member” in line 2. It is unclear which top member of the pair of rigid unitary frames this limitation is referring to, or if Applicant intends this limitation to refer to the top member of each of the pair of rigid unitary frames. See rejection to claim 13 above as well.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to disclose a modular portable exercise apparatus in combination with all of the structural and functional limitations, and further comprising a pair of rigid unitary frames, each rigid unitary frame including an elongated base member, a pair of spaced apart parallel vertical members, and a top member, at least one U-shaped rigid supporting member configured to be removably secured to an upper surface of the elongated base member and having depending legs extending to a horizontal plane that is tangential to an exterior bottom surface of the elongated base member, at least one of the depending legs terminating in a flange, and a plurality of rigid tubular cross bars each having rigid L-shaped mounting brackets permanently secured to opposite ends of the respective rigid tubular cross bar, one arm of each of the rigid L-shaped mounting brackets provided with a central opening for receiving an internally threaded end of the respective rigid tubular cross bar in a close-fitting flush-mounted relationship and secured at a right angle to the respective rigid tubular cross bar, each central opening configured to align the respective rigid tubular cross bar with a pair of horizontally aligned mounting apertures provided in the pair of spaced apart parallel vertical members and top member of each of the pair of rigid unitary frames that are configured to pass a threaded manually adjustable mounting bolt in close-fitting relation through the respective rigid unitary frame and into an internally threaded opening in the respective rigid tubular cross bar and to thereby directly support the respective rigid tubular cross bar, the adjacent arm of each of the 
The closest prior art includes Caldwell (US Publication No. 20090069161), Alenaddaf (US Publication No. 20140243174), and Brasch et al. (US Publication No. 20200384337).
Caldwell teaches a portable exercise apparatus that includes a pair of frame members (left and right 20, 24, 34), a rigid supporting member (14) that secure each of the frame members to a floor plate (12), and a cross bar (32) that extends between the parallel frame members. Caldwell does not teach each of the frame members including a pair of spaced apart parallel vertical members, the supporting member being U-shaped having depending legs, or a plurality of rigid cross bars each having rigid L-shaped mounting brackets in the configuration as claimed.
Alenaddaf teaches an exercise apparatus that includes a pair of frame members (16, 18) that each include an elongated base member, a pair of spaced apart parallel vertical members, and a top member, and a pair of cross bars (12) that are connected to the respective top members by a bracket and a quick release safety lock (14). Alenaddaf does not teach a U-shaped rigid supporting member as claimed, or a plurality of cross bars each having rigid L-shaped mounting brackets as claimed.
Brasch et al. teaches a folding exercise rack system that includes a pair of vertical frame members (40, 42), and a cross bar (96) that connects to the pair of vertical frame members by L-shaped mounting brackets (98) and a twist pin (100). Brasch et al. does not teach a pair of unitary rigid frames each comprising an elongated base member, a pair of spaced apart parallel vertical members, and a top member, a U-shaped rigid supporting member, or a plurality of cross bars each having rigid L-shaped mounting brackets in the configuration as claimed.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited for additional pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Megan Anderson/Primary Examiner, Art Unit 3784